IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MATTHEW JOHN VENSKO,                    : No. 407 WAL 2015
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ENCOMPASS HOME AND AUTO                 :
INSURANCE COMPANY,                      :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.